Citation Nr: 0835342	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, also 
claimed as secondary to service-connected diabetes mellitus 
(DM).

2.  Entitlement to service connection for neuropathy of the 
upper extremities, also claimed as secondary to service-
connected DM.

3.  Entitlement to service connection for neuropathy of the 
lower extremities, also claimed as secondary to service-
connected DM.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active duty from January 1966 to January 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Pittsburgh, Pennsylvania.  The veteran 
perfected an appeal of that decision.

In November 2004, the veteran appeared at a videoconference 
hearing at the RO before a Veterans Law Judge who currently 
is no longer employed by VA.  

This matter was previously before the Board in June 2006, at 
which time it was remanded for further development.  

In an August 2008 letter, the veteran indicated that he did 
not wish to have another hearing and that he desired to have 
his case considered on the evidence of record.

The issues of service connection for neuropathy of the upper 
and lower extremities, claimed as secondary to service-
connected DM are remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  

The veteran, through his representative, has raised the issue 
of entitlement to service connection for cellulitis of the 
lower extremities.  As this issue is not currently before the 
Board, it is referred to the RO for appropriate action.  



FINDING OF FACT

The veteran's current hypertension was demonstrated years 
after service and is unrelated to a disease or injury in 
service, including to his service-connected DM.  


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during service 
nor may be it be presumed to have been incurred or aggravated 
as a result of service nor it is proximately due to, the 
result of, or aggravated by the service-connected DM.  
38 U.S.C.A. § 1101, 1110, 1112, and 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3,307, 3.309, 3.310 (2006 & 2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The June 2006 and December 2006 letters informed the veteran 
of the information and evidence necessary to substantiate the 
claim, what types of evidence VA would undertake to obtain, 
and what evidence the appellant was responsible for 
obtaining.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
in June 2006.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notices.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran had also been afforded several VA 
examinations.  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the above, the pertinent laws and regulations 
provide that certain conditions, such as hypertension, will 
be presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury." The current paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected. However, VA will not 
concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-
connected disease or injury is established by medical 
evidence created before the onset of aggravation or by 
the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury. 
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level. 

38 C.F.R. § 3.310(b) (2007).

At the time of the veteran's November 1965 induction 
examination, his blood pressure was 120/80.  There were no 
findings or diagnoses of hypertension in service.  At the 
time of the veteran's January 1968 service separation 
examination, his blood pressure was found to be 118/80.  

At the time of a March 2003 VA examination, the examiner 
noted that he did not have the veteran's claims folder 
available for review.  In the past medical history section of 
the report, a two month history of hypertension was noted.  
At the time of the examination, the veteran's blood pressure 
was noted to be 130/80.  A diagnosis of hypertension, on 
Accupril, in good control, was rendered.  

In an undated letter, received in March 2004, the veteran's 
private physician, indicated that the veteran had DM and also 
had the associated condition of high blood pressure.  

At the time of his November 2004 hearing, the veteran stated 
that he did not have high blood pressure prior to being 
diagnosed with DM.  

In a December 2006 addendum report, the March 2003 VA 
examiner indicated that he had he had reviewed the veteran's 
claims folder.  The examiner noted that the veteran stated 
that he was diagnosed with DM in 2000 and subsequently 
diagnosed with hypertension in 2003.  The veteran was noted 
to be on oral medication for his hypertension.  He denied any 
history of coronary artery disease, myocardial infarction, 
cardiac procedures, chest pain, or shortness of breath.  He 
had had no adjustments to his blood pressure medication.  He 
had had adjustments to his diabetic medication.  Following 
examination, a diagnosis of hypertension was rendered.  As to 
the question of whether the veteran's hypertension was 
secondary to his DM, the examiner indicated that according to 
rating guidance from DVB and the RO, without evidence of 
diabetic nephropathy, the veteran's hypertension would not be 
secondary to his DM.  The veteran had no evidence of diabetic 
nephropathy or coronary artery disease, therefore his 
hypertension would not be secondary to his DM.  The examiner 
indicated that the veteran most likely had essential 
hypertension.  He observed that according to literature, 
essential hypertension was associated with genetic factors, 
lack of exercise, overuse of salt, and aging.  Inflammation 
might also play a role in the development of essential 
hypertension since an elevated C reactive protein might be a 
predictor.  

Analysis

The veteran does not contend that hypertension was directly 
incurred in service or had its onset within one year of his 
separation from service, and there is no other evidence of 
direct service incurrence.  All of the evidence is to the 
effect that the hypertension began long after service.

The veteran does contend that his current hypertension was 
caused or aggravated by his service-connected DM.  While the 
veteran is competent to describe symptoms, Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994)), he is a lay person and lacks 
the medical expertise to provide an opinion as to whether an 
etiological relationship exists between his current 
hypertension and any event during service, or his current 
hypertension and his currently service-connected DM.  His 
assertions in this regard are not probative of whether his 
current hypertension is linked to his service-connected DM.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes the March 2004 note from a private physician 
which indicated that the veteran had DM and also had the 
"associated" condition of high blood pressure.  The doctor 
did not provide any rationale for his opinion.  Moreover, 
this does not establish that there is an etiological 
relationship between the two entities.

In contrast, the March 2003 VA examiner, in a December 2006 
addendum report, indicated that the veteran's hypertension 
would not be secondary to his DM as the veteran did not have 
evidence of diabetic nephropathy or coronary artery disease,  
The VA examiner provided this opinion after a comprehensive 
examination of the veteran and a thorough review of the 
claims folder. 

The Board finds the VA examiner's opinion to be more 
probative than Dr. Naseem's in that it was based upon a 
thorough review of the claims folder and a comprehensive 
examination of the veteran with specific reasons being cited 
for his findings.

The weight of the evidence is against a finding that any 
hypertension is related to active service or the veteran's 
service-connected DM.  Therefore, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension, to include as secondary 
to DM is denied. 


REMAND

As to the issues of service connection for neuropathy of the 
upper and lower extremities, claimed as secondary to service-
connected DM, the Board notes that the veteran was afforded a 
VA examination in March 2003.  At that time, he was found to 
have neuropathy of the upper and lower extremities.  
Following examination of the veteran, the examiner indicated 
that the veteran reported having tingling in his hands and 
the toes of his left foot for the past three or four years.  
He stated that this preceded his diagnosis of DM and was not 
likely secondary to his DM.  While the examiner indicated 
that the veteran's neuropathy was not secondary to his DM, he 
did not address the question of aggravation caused by the 
service-connected DM.  Moreover, the examiner indicated that 
he did not have the claims folder available for review.  

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996);  
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
any current neuropathy of the upper or 
lower extremities.  A complete history of 
the claimed disorders should be obtained 
from the veteran.  All indicated tests 
and studies should be performed and all 
clinical findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.  
The examiner is requested to respond to 
the following:

a) the examiner should identify all 
currently present neuropathy of the upper 
and lower extremities.  

b) Is it at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any current neuropathy 
of the upper or lower extremities is 
related to the veteran's period of active 
service?

c) The examiner is also requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
currently diagnosed neuropathy is 
permanently made worse (aggravated) by 
the veteran's service-connected DM or 
whether such a relationship is unlikely 
(i.e., less than a 50-50 probability).  
The examiner should be advised that 
aggravation is defined, for legal 
purposes, as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

d) A rationale should be provided for all 
opinions expressed.  The veteran's 
medical records must be made available 
for the examiner to review and the 
examination report should indicate 
whether the examiner reviewed the 
veteran's medical records.

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  If any of the above claims are not 
fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


